Citation Nr: 0835652	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-28 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of cervical spine fusion with degenerative 
disc disease and  episodic right upper extremity radiculitis, 
rated as 10 percent disabling prior to July 31, 2005.

2.  Evaluation of cervical spine fusion with degenerative 
disc disease and episodic right upper extremity radiculitis, 
rated as 20 percent disabling from August 1, 2005 to March 
22, 2007.

3.  Evaluation of cervical spine fusion with degenerative 
disc disease and episodic right upper extremity radiculitis, 
rated as 30 percent disabling from March 23, 2007.

4.  Evaluation of degenerative disc disease of the 
thoracolumbar spine, currently rated as 20 percent disabling.

5.  Evaluation of sciatica of the left lower extremity, rated 
as noncompensably disabling prior to November 1, 2005.

6.  Evaluation of sciatica of the left lower extremity, rated 
as 10 percent disabling from November 1, 2005.

7.  Evaluation of sciatica of the right lower extremity, 
rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1983 to September 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to higher evaluations for sciatica 
of the lower extremities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to March 22, 2007, cervical spine 
fusion with degenerative disc disease and episodic right 
upper extremity radiculitis was manifested by pain on use; 
cervical flexion was limited to 40 degrees, and combined 
range of motion of the cervical spine was limited to 132 
degrees.  

2.  For the period from March 22, 2007, cervical spine fusion 
with degenerative disc disease and episodic right upper 
extremity radiculitis is manifested by pain on use; cervical 
flexion is limited to 10 degrees and combined range of motion 
of the cervical spine is limited to 125 degrees.

3.  Degenerative disc disease of the thoracolumbar spine is 
manifested by pain and tenderness; thoracolumbar flexion is 
limited to 45 degrees and combined range of motion of the 
thoracolumbar spine is limited to 165 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to July 31, 2005, the criteria for 
an evaluation of 20 percent for degenerative disc disease and 
episodic right upper extremity radiculitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2007).

2. For the period prior to August 1, 2005, the criteria for 
an evaluation in excess of 20 percent for degenerative disc 
disease and episodic right upper extremity radiculitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).

3.  For the period from March 23, 2007, the criteria for an 
evaluation in excess of 30 percent for degenerative disc 
disease and episodic right upper extremity radiculitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the thoracolumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in June 2004 asked the veteran to identify 
evidence supportive of his claims.  The evidence of record 
was discussed, and the veteran was told how VA would assist 
him in obtaining additional evidence.  The letter also 
discussed the evidence necessary to support a claim of 
entitlement to service connection.

A March 2007 letter invited the veteran to submit evidence 
showing that his service-connected cervical and thoracolumbar 
spine disabilities had increased in severity.  It asked the 
veteran to identify recent treatment.  The evidence of record 
was listed and the veteran was told how VA would assist him 
in obtaining further evidence supportive of his claims.  This 
letter also advised the veteran of the manner in which VA 
determines disability ratings and effective dates.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  The notice provided in June 2004 letter predated 
the grant of service connection.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations of have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims decided herein.  The Board is also unaware of any such 
outstanding evidence or information.  The Board also notes 
that, in June 2004, the veteran certified his understanding 
that he was responsible to submit any additional medical 
records and reports that might occur after the date he filed 
his claim, and that he was additionally responsible to submit 
any private treatment records or supporting statements.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Review of the veteran's service medical records reflects that 
on physical examination in January 2004, there was tenderness 
to the paraspinal muscles.  Deep tendon reflexes were 2+ in 
all extremities.  Range of motion was noted to be limited.  
The summary of defects and diagnoses included chronic neck 
and back pain, status post four spinal surgeries.  The 
veteran reported that he had pain in his right arm after 
repetitive motion.

The veteran was examined in February 2004 for a Medical 
Evaluation Board (MEB).  His chief complaint was chronic pain 
in his neck, shoulders, and arms, as well as his mid back 
with radiation to the left.  The examiner noted that the 
veteran's history included many physicals and consultations 
regarding his back and neck.  He also noted that the veteran 
had undergone four neck surgeries.  The veteran reported pain 
in the left cervical spine with radiation to the 
interscapular area.  He also indicated that he had bilateral 
shoulder pain and aching in the right arm and hand after mild 
use.  He stated that, when his neck and back flared up, his 
arms did not seem to work.  Physical examination of the 
cervical spine revealed no tenderness to palpation and 
strength 5/5 in the upper extremities bilaterally.  Reflexes 
were 2+ bilaterally.  There was no dysfunction with gait or 
coordination.  The examiner concluded that the veteran was 
neurologically intact.  Range of motion testing of the 
cervical spine resulted in 40 degrees of flexion, 40 degrees 
of extension, 62 degrees of right rotation, 50 degrees of 
left rotation, 35 degrees of right lateral flexion, and 30 
degrees of left lateral flexion.  The examiner noted that 
rotation was limited by fusion, and that lateral flexion was 
limited by pain and fusion.  Range of motion testing of the 
thoracolumbar spine resulted in flexion to 60 degrees, 
extension to 10 degrees, and right lateral flexion to 25 
degrees, left lateral flexion to 25 degrees, right rotation 
to 12 degrees, and left rotation to 15 degrees.  The 
diagnoses included degenerative disc disease and spondylosis 
at C4-5, and multilevel degenerative disc disease.  The 
examiner indicated that the diagnosis resulted in the 
veteran's failure to meet retention standards under Army 
regulation.  He stated that functionally, the veteran was 
unable to lift, twist, bend, or turn.  He noted that the 
veteran was unable to easily climb in and out of a transport 
vehicle and was unable to get in and out of trucks and 
tactical vehicles.  He indicated that the veteran was unable 
to handle or fire weapons without discomfort.  

A May 2004 service medical record indicates that the veteran 
was seen for reevaluation of his arm pain and numbness.  
Objectively, the veteran had 5/5strength in his shoulders and 
elbows bilaterally.  His grip was normal bilaterally.  He had 
decreased thumb adduction on the right and normal thumb 
abduction bilaterally.  Deep tendon reflexes were 2+ in the 
biceps and triceps.  The provider noted that MRI had shown 
degenerative disc disease from C3 to T8, with slight interval 
worsening at C3-4 and T6-7, with marked degenerative disc 
disease in the cervical and thoracic spine that would limit 
his employment options to light duty or administrative jobs.

A VA general medical examination was conducted in July 2004.  
The veteran endorsed continued discomfort of the neck and 
upper thoracic region which he rated as 7/10 in intensity, 
sometimes going to a 9/10 intensity.  He stated that his 
flare-ups lasted two to three days, but that he had not 
missed any work in the past year.  He stated that repetitive 
motion of his upper extremities exaggerated his neck pain.  
He reported a history of low back pain occurring infrequently 
at an intensity of 5/10.  He denied specific therapy for low 
back pain.  Physical examination revealed a slight antalgic 
gait.  There was well-healed scarring at the upper thoracic 
region and anteriorly at the sternal notch.  Range of motion 
of the cervical spine was flexion to 40 degrees, extension to 
10 degrees, rotation to 65 degrees on the right and to 55 
degrees on the left, and lateral flexion to 35 degrees on the 
right and to 25 degrees on the left.  The examiner noted that 
limitations noted were due to pain.  Range of motion of the 
thoracolumbar spine was flexion to 45 degrees, extension to 
30 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  The examiner noted that 
motion was associated with discomfort.  Neurologic 
examination of the upper and lower extremities was grossly 
unremarkable for deep tendon reflex, motor, or sensory 
abnormalities.  The impression was status post operative 
procedures of cervical and thoracic spine with resultant 
moderate functional impairment, and degenerative disc disease 
of the lumbar spine resulting in minimal functional 
impairment.  

With respect to the veteran's complaints of right leg 
numbness, the examiner noted that the symptom was incident to 
the spinal disability.  The veteran reported that he 
continued to experience flare-ups with some numbness in the 
right leg, primarily associated with the back of the leg and 
a tingling sensation after standing for long periods.  The 
veteran also reported tingling in his right arm with 
numbness, and that surgery generally helped the symptoms but 
did not completely alleviate them.  The examiner noted that 
the symptoms did not have a significant impact on the 
veteran's daily activities or usual occupation.  He 
reiterated that there were no significant neurologic findings 
on physical examination.  The impression was episodic right 
upper arm and right leg sensory radiculitis, currently 
asymptomatic.

On neurological evaluation at Madigan Army Medical Center 
(MAMC) in June 2005, neurological examination was negative, 
with intact deep tendon reflexes and no motor deficit.  The 
assessment was intercostal neuralgia related to thoracic 
kyphosis, degenerative disc disease of the lumbar spine, and 
status post multiple level cervical surgery times four 
including C5-C7 fusion.  The provider concluded that there 
was no indication for further spinal surgery at present, and 
provided a referral to the pain clinic.

A June 2005 letter from the veteran's treating neurologist at 
MAMC indicates that the veteran had been followed 
periodically over the previous three years.  The author noted 
multiple complaints related to diffuse degenerative disc 
disease of the spine.  He noted that current problems 
included ongoing complaints of pain with a marked degree of 
decreased motion in the cervical spine.  He indicated that 
recent MRI examinations had indicated advanced degenerative 
disc disease in all areas of the spine.  He stated that the 
veteran would require ongoing pain management.  He estimated 
that the veteran's cervical spine disability was at least 
moderately severe in nature.

Lay statements from various service colleagues describe the 
functional limitation caused by the veteran's spine 
disabilities.  They attest to continuous pain and discomfort, 
and great personal sacrifice made by the veteran in deploying 
to areas where comprehensive medical care was not available.

A July 2005 MAMC treatment record indicates that motor was 
5/5 and that sensory was grossly intact.  There was 
tenderness of the thoracic spine but no sensory changes.  
Cervical range of motion was measured by a physical therapist 
in August 2005, with flexion to 40 degrees, extension to 22 
degrees, lateral flexion to 10 degrees bilaterally, right 
rotation to 30 degrees, and left rotation to 20 degrees.  The 
provider noted that motion was limited by onset of pain.  

A lay statement from the veteran's wife, received in April 
2006, described the veteran's limitations.  She stated that 
the veteran's back pain caused difficulty sleeping.  She 
noted that he was unable to sit for long periods and that he 
was unable to participate in sports with their son.  

On examination of the veteran in November 2006, the MAMC 
provider noted the veteran's left ankle jerk reflex was 
diminished, and plantar reflex of the left foot was absent.  
Neurological examination otherwise revealed no decreased 
response to tactile stimulation.  Motor examination was also 
normal.  Reflexes were otherwise normal.  

On neurological consultation at MAMC in December 2006, the 
veteran reported low back and bilateral leg pain of six 
months' duration.  Physical examination indicated intact deep 
tendon reflexes.  Straight leg raising was negative 
bilaterally and there was no motor deficit in the lower 
extremities.  Gait was normal.  The provider indicated that 
there was no indication for surgical intervention.  He 
concluded that the veteran was capable of sedentary activity 
only.  The assessment was intervertebral disc degeneration of 
the lumbar spine with multiple degenerative discs and mild 
spinal stenosis, intervertebral disc degeneration of the 
cervical spine , post operative fusion of C5-7, and 
intervertebral disc degeneration of the thoracic spine post 
operative thoracic laminectomy.

A VA examination was carried out in March 2007.  The veteran 
reported tingling, numbness, abnormal sensation, and weakness 
of his upper extremities with any repetitive motion.  The 
examiner noted that the pain traveled to the veteran's hand.  
Neurological examination of the upper extremities revealed 
motor function within normal limits and sensory function 
within normal limits.  Reflexes were 2+ bilaterally.  With 
respect to the veteran's cervical spine, physical examination 
revealed no evidence of radiating pain on movement and no 
evidence of muscle spasm.  There was cervical tenderness and 
no ankylosis.  Range of motion testing revealed flexion to 10 
degrees, extension to 30 degrees, right lateral flexion to 15 
degrees, left lateral flexion to 10 degrees, and rotation to 
30 degrees bilaterally.  The examiner noted that pain 
occurred at the terminal points of motion.  He related that 
joint function was additionally limited by pain, fatigue, 
weakness, and lack of endurance.  He concluded that the 
additional limitation would be five additional degrees lost 
from flexion.  The diagnosis was cervical spinal fusion and 
disc disease with episodic right upper arm radiculitis.  

Physical examination of the veteran's thoracolumbar spine 
revealed no evidence of radiating pain on  movement.  There 
was no muscle spasm.  Tenderness was noted.  Straight leg 
raising was negative bilaterally.  There was no ankylosis.  
The veteran had normal curvatures of the spine, and there was 
symmetry of spinal motion.  Range of motion testing revealed 
45 degrees of flexion, 10 degrees of extension, 30 degrees of 
lateral flexion bilaterally, and 30 degrees of rotation 
bilaterally.  The examiner noted that joint function was 
additionally limited after repetitive use by pain, fatigue, 
weakness, and lack of endurance, with pain having the major 
functional impact.  He concluded that such caused an 
additional limitation of 10 degrees of flexion.  
Intervertebral disc syndrome was noted, with an L4 sensory 
deficit of the left leg, an L5 sensory deficit of the left 
lateral leg, left dorsal foot, and left lateral foot.  The 
diagnoses were thoracolumbar disc disease and intervertebral 
disc syndrome involving the sciatic nerve.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether further staged ratings are 
warranted.  However, if finds that the disabilities addressed 
herein are appropriately rated, subject to the analysis 
below.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's spine disabilities are currently evaluated 
pursuant to the 
General Rating Formula for Disease and Injuries of the Spine.  
This formula provides that where there is disability with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following evaluations are 
warranted for spine disability:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or, forward flexion of the 
cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent rating for forward flexion 
of the cervical spine 15 degrees or less; 
or favorable ankylosis of the entire 
cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar 
spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees.  The normal combined range of 
motion for the cervical spine is 340 
degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  A 10 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

	
        

Cervical Spine

The Board has carefully considered the evidence and concludes 
that for the period prior to March 22, 2007, a uniform 20 
percent evaluation is warranted.  In this regard, the Board 
notes that although the evidence prior to August 2005 
reflects flexion of the cervical spine to 40 degrees, the 
providers noted that some planes of motion were limited by 
pain and fusion, but did not elaborate.  Moreover, the 
veteran's complaints remained consistent during the period 
prior to March 2007 in that he had pain of at least 7/10 in 
intensity, sometimes rising to 9/10 in intensity.  As such, 
the Board finds that the evaluation of this disability for 
the period prior to March 22, 2007 is appropriately evaluated 
as 20 percent disabling.  

The Board also finds that an evaluation exceeding 20 percent 
is not warranted for this period.  Extension of the cervical 
spine was not worse than 40 degrees, and the combined range 
of motion was not worse than 132.  The currently assigned 20 
percent rating contemplates forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; combined range of motion of the cervical spine not 
greater than 170 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait; or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A higher evaluation requires the functional 
equivalent of forward flexion of the cervical spine limited 
to 15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  See DeLuca.  The evidence pertaining to this 
period does not reflect such findings.  Rather, during this 
time frame, neither the lay nor medical evidence has 
suggested that motion of the cervical spine has been 
functionally limited to 15 degrees or less.  In regard to 
ankylosis, the veteran has undergone fusion.  However, the 
entire cervical spine is not ankylosed.  Accordingly, for the 
period prior to March 22, 2007, a 20 percent evaluation is 
assigned.

For the period from March 22, 2007, the Board finds that the 
currently assigned 30 percent evaluation is appropriate.  
This evaluation contemplates forward flexion of the cervical 
spine to 15 degrees or less or favorable ankylosis of the 
cervical spine.  The March 2007 VA examiner reported that 
flexion of the veteran's cervical spine was 10 degrees and 
estimated that an additional five degrees would be lost due 
to pain, fatigue, weakness, and lack of endurance.  A higher 
evaluation requires the presence of ankylosis of the entire 
cervical spine.  Despite the significant functional 
limitation caused by the veteran's cervical spine disability, 
there is no evidence of ankylosis of the entire cervical 
spine.  The Board accepts that he has undergone fusion.  
However, the entire cervical spine is not ankylosed.  As 
such, a higher evaluation for this period is not for 
application.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  In 
reaching this determination, the Board accepts that the 
veteran has pain and that he is under pain management.  The 
presence of pain and its functional impact have been 
considered.  However, it is clear from the evidence that the 
veteran's functional restrictions have changed during the 
appeal period and that a staged rating is warranted.

The Board notes that the veteran is competent to report that 
his disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that the evaluations as 
discussed here in are appropriate in this case.

	Thoracolumbar Spine

With respect to the veteran's thoracolumbar spine disability, 
the Board has reviewed the pertinent evidence and concluded 
that an evaluation in excess of 20 percent is not for 
application.  The currently assigned rating contemplates 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 
evaluation requires the functional equivalent of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence regarding this disability indicates that at worst, 
forward flexion of the veteran's thoracolumbar spine was been 
recorded as 45 degrees in March 2007.  At that time, the 
examiner stated that pain caused an additional limitation of 
10 degrees of flexion, resulting in limitation to 35 degrees.  
The Board accepts that at times, the veteran is functionally 
limited to 35 degrees.  However, such limitation reflects 
that he retains functional use better than 30 degrees.  There 
is no evidence of ankylosis.  Accordingly, the Board has 
determined that an evaluation in excess of 20 percent for the 
veteran's thoracolumbar spine disability is not warranted.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  In fact, the Board 
has been seen and treated for pain and that he needs pain 
management.  However, neither the lay nor medical evidence 
reflects the functional equivalent of the criteria required 
for an evaluation higher than the currently assigned 20 
percent.  In sum, the veteran retains functional ability 
greater than 30 degrees of flexion.

The Board notes that the veteran is competent to report that 
his disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that the evaluations as 
discussed here in are appropriate in this case.


Prescribed bed rest and extraschedular evaluation

The 2007 examination has implied that bed rest has been 
medically recommended and that he may have had significant 
numbers of exacerbations.  However, it is not clear if the 
bed rest was prescribed and if prescribed whether such was 
for the cervical or lumbar spine.  In regard to 70 days of 
exacerbations, it is not clear whether such has resulted in 
loss of work time.  As such, further action is needed.  Such 
sub-issues are addressed in the Remand.




ORDER

For the period prior to July 31, 2005, an evaluation of 20 
percent for cervical spine fusion with degenerative disc 
disease and episodic right upper extremity radiculitis
is granted, subject to the subject to the controlling 
regulations applicable to the payment of monetary benefits.

For the period prior to March 22, 2007, entitlement to an 
evaluation in excess of 20 percent for cervical spine fusion 
with degenerative disc disease and episodic right upper 
extremity radiculitis is denied.

For the period from March 22, 2007, entitlement to an 
evaluation in excess of 30 percent for cervical spine fusion 
with degenerative disc disease and episodic right upper 
extremity radiculitis is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine is 
denied.


REMAND

The veteran's service-connected sciatica of the left lower 
extremity is currently evaluated as noncompensably disabling.  
This evaluation was assigned as the RO concluded that the 
criteria for a compensable evaluation were not met.  A higher 
evaluation requires the presence of mild sciatic neuropathy.  

Review of the evidence reflects that, while right leg 
numbness, diminished reflexes, and intervertebral disc 
syndrome involving the sciatic nerve are noted, no provider 
has addressed the severity of the veteran's neurologic 
symptoms.  Accordingly, the Board has concluded that an 
additional neurological examination is required to provide 
sufficient evidence pertaining to this disability.

The 2007 examination implied that bed rest has been 
recommended and that there have been days of incapacitation.  
Documentation is not of record.

In light of the above discussion, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination to determine the 
extent of his service-connected 
neuropathy of the lower extremities.  All 
indicated tests and studies are to be 
performed.  Upon examination and review 
of the record, the examiner should 
describe all symptomatology due to the 
veteran's service-connected neuropathy of 
the lower extremities.  

2.  The AOJ shall determine whether bed 
rest has been prescribed and if so, when 
and for which body part.  In addition, 
the veteran's work history, including any 
loss of salary or sick leave, should be 
obtained.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


